Citation Nr: 1401494	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a left elbow disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012.  A transcript of the hearing is of record.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran contended on a January 2012 Appeal to the Board (VA Form 9) that he is "unable to work because of [his] PTSD."  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to compensation under 38 U.S.C. § 1151 for a left elbow disability, to an initial disability rating in excess of 30 percent for PTSD, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran credibly testified that he experiences intermittent tinnitus that began in service and continues to the present day.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for tinnitus is granted.


REMAND

In regard to the Veteran's remaining claims, the Board finds a remand necessary to obtain outstanding VA treatment records, request outstanding private treatment records, afford the Veteran a new examination to assess the current severity of his PTSD, and develop the claim for TDIU.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA records from the Roseburg, Oregon VA Healthcare System, dated from June 20, 2006 through November 13, 2008 and dated after August 10, 2009.  If any of the records requested are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from Mercy Hospital.  If he provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A(2)(B) (West 2002).

3.  Concurrent with the above, request that the Veteran clarify his employment history in regard to his contention that he is unable to work as a result of PTSD.  If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence in accordance with 38 C.F.R. § 3.159.

4.  After completing the development requested above, schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  Complete any consultations necessary to evaluate the severity of PTSD.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  After providing an assessment of the severity of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


